       Case 2:20-cr-00134-JAM Document 84 Filed 11/02/20 Page 1 of 9


1    Malcolm Segal, SBN 075481
2    Emily E. Doringer, SBN 208727
     SEGAL & ASSOCIATES, PC
3    400 Capitol Mall, Suite 2550
     Sacramento, CA 95814
4    Telephone: (916) 441-0886
5    Facsimile: (916) 475-1231
     msegal@segal-pc.com
6
     Thomas A. Johnson, SBN 119203
7    Law Office of Thomas A. Johnson
8    400 Capitol Mall, Suite 2560
     Sacramento, CA 95814
9    Telephone: (916) 442-4022
     taj@tomjohnsonlaw.com
10

11   Patrick Wong, SBN 241740
     Patrick Wong, Esq.
12   145 El Camino Real
     Menlo Park, CA 94025-5234
13   Telephone: (650) 391-5366
14   Facsimile: (650) 352-3562
     patrick@wong.law
15
     Attorneys for Defendant
16   JUAN TANG
17                           UNITED STATES DISTRICT COURT
18                          EASTERN DISTRICT OF CALIFORNIA
19
     UNITED STATES OF AMERICA,                Case No: 2:20-CR-00134 JAM
20
                      Plaintiff,              DEFENDANT JUAN TANG’S REPLY TO
21
                                              GOVERNMENT OPPOSITION RE
     v.                                       MOTION TO MODIFY CONDITIONS OF
22
                                              PRETRIAL RELEASE
23   TANG JUAN,
     aka Juan Tang,
24                                           Date:    November 6, 2020
                  Defendant.                 Time:    2:00 p.m.
25                                           Crtrm:   25, 8th Floor
                                             Judge:   Hon. Kendall J. Newman
26

27

28

                                          -1-
                  Defendant Juan Tang’s Reply to Government Opposition
       Case 2:20-cr-00134-JAM Document 84 Filed 11/02/20 Page 2 of 9


1                                    I.    Introduction
2           The government has contended since commencing this case that the
3    defendant should be detained as a flight risk, and that she is connected to
4    defendants charged in other judicial districts, although none were ever charged
5    with conspiratorial conduct. This Court rejected that position and found that there
6    were conditions of release which met the statutory standards. The government
7    persisted, appealing this Court’s determination by seeking a stay and revocation
8    of the Release Order. District Court Judge John A. Mendez rejected the
9    government’s arguments and denied both the stay and the motion to revoke.
10   As required by this Court’s Order, the defendant’s release was secured in the
11   amount of $750,000, against the equity in the Third-Party Custodian’s home.
12   Prior to her release, the property bond documents were scrutinized by the
13   government, and the Defendant’s release was withheld until the physical
14   presentation of a recorded deed to the Clerk of the Court. The government
15   argued against the sealing of information which would reveal the physical location
16   of the property and the identity of the Third-Party Custodian, who was generally
17   referred to as Mr. C during the hearings, but ultimately conceded that the street
18   address of the property could be redacted in public filings.
19           The government continues to claim that the defendant is a substantial
20   flight risk, notwithstanding the fact that her conduct since her release two months
21   ago has been exemplary. It also opposes a reasonable modification of the
22   conditions of release requiring the defendant’s residence in the Third-Party
23   Custodian’s home, even in the face of new and substantial information which
24   demonstrate that his and the defendant’s safety are at risk.
25          II.    The Government Incorrectly Downplays Serious Threats.
26         The government is comfortable speculating that Dr. Tang would flee if
27   permitted by this Court to reside in an apartment a short distance from the Third-
28   Party Custodian’s home, but ignores the fact that after two months, she has not
                                          -2-
                  Defendant Juan Tang’s Reply to Government Opposition
       Case 2:20-cr-00134-JAM Document 84 Filed 11/02/20 Page 3 of 9


1    fled through the front door on those occasions when he was not home. The
2    opposition is similarly willing to speculate that the Third-Party Custodian has
3    suggested the new terms because he no longer wants to fulfill his responsibilities,
4    despite the fact that he has again avowed his commitment to them by sworn
5    declaration, and has performed his duties in a manner entirely satisfactory to the
6    Pretrial Services supervising officers. The government has embraced such
7    speculation on one hand, but then objects to the Third-Party Custodian’s and the
8    defendant’s concerns -- that repeated, sustained threats of violence stated in
9    writing and disseminated in the online public sphere should be taken seriously --
10   characterizing them only as speculative and even worse.
11         The demonstrable record is contrary to the government’s arguments and
12   contains examples of public statements circulated within the past month on
13   Twitter, a worldwide online social media platform, following the defendant’s
14   release to the Third-Party Custodian’s residence. The government states that it is
15   unwilling to speculate that the threatening statements present a substantial
16   change in circumstances and mischaracterizes the threats as merely the
17   “opinions” of the authors. Similarly, it dismisses as speculative the notion that
18   threats to take hostages as a response to this very case and others reported in
19   the national press has any bearing on whether the defendant’s conditions of
20   release should be modified.
21         That response is particularly unexpected because, contrary to the
22   prosecution’s argument here, it has often previously stated that threats
23   disseminated online and in social media should be taken very seriously and that
24   they are a federal crime. In fact, the United States Attorney’s Office for the
25   Eastern District of California has prosecuted cases where social and other public
26   media were used to convey such threats. Such indictments have been filed under
27   Title 18 of the United States Code Section 875(c), which provides: “Whoever
28   transmits in interstate or foreign commerce any communication containing any
                                          -3-
                  Defendant Juan Tang’s Reply to Government Opposition
       Case 2:20-cr-00134-JAM Document 84 Filed 11/02/20 Page 4 of 9


1    threat to kidnap any person or any threat to injure the person of another, shall be
2    fined under this title or imprisoned not more than five years, or both.”
3             The government nonetheless minimizes the threats here by declaring: “Nor
4    is it surprising, given the nature of the allegations, that people use social media to
5    express opinions about Tang, her alleged conduct, and the fact that she remains
6    out of custody pursuant to the Court’s release order.” Govt. Opp. at 3:11-15
7    (emphasis added). Similarly, although the threats to the Custodian were clearly
8    not invited or welcomed, the prosecution also surmises that because of the Third-
9    Party Custodian’s “voluntary insertion of himself in this matter” these threatening
10   comments should be expected. Id. Aside from the fact that the government’s
11   argument blames the victim of the threats for having offered his assistance to
12   achieve a measure of fairness for the defendant, it is particularly shocking
13   because the statements on social media in question here are not “opinions.”
14   They are threats and incitement to kill the Third-Party Custodian and others, and
15   to cause property damage.
16            Regardless of the government’s shifting position, the threats are real, and
17   the concerns are palpable. The threats are quite clear as to who should be
18   harmed, where the potential victims can be located, and what should be done by
19   way of physical violence and property destruction. In pertinent part, and
20   translated, they say:
21        •    “She is enjoying the (good) life in that lawyer c’s house. ...go…“

22
          •    “You can kill ... ( the) guarantor for Tang Juan, the Chinese lawyer, you
               have a way to kill one, I will reward you with a million“
23
          •    “The lawyers who defended Tang Juan (are) obviously gangsters. (You
24
               go) to smash their home.”
25

26   It is significant that the threats refer to the Third-Party Custodian as Mr. C, as he

27   was called in this Court, and that they were not made to an insular group of just a

28   few friends, who might choose to discount them, as has the prosecution. The

                                             -4-
                     Defendant Juan Tang’s Reply to Government Opposition
         Case 2:20-cr-00134-JAM Document 84 Filed 11/02/20 Page 5 of 9


1    Twitter accounts from which the above threats emanated have a substantial
2    following. One has over 21,000 followers, another has 147 followers. The
3    account whose user suggested that that the Third-Party Custodian be killed in
4    return for a stated reward has 309 followers. Those recent statements were
5    made since the defendant’s release and can still be seen online where they
6    permanently reside. While the government suggests that in the face of those
7    threats the Third-Party Custodian’s safety, and presumably others in the
8    residence, will not be enhanced by permitting the defendant to live separately
9    nearby, the opposition does not take into account that the threats reference the
10   Third-Party Custodian and tell people to go to his residence, a known and specific
11   location.
12          Individuals who make threats of the kind and nature of those posted against
13   the Third-Party Custodian in public media and on social media have been
14   prosecuted by indictment in this District. In one case, remarkably similar as to the
15   nature of the threatening language made in the tweets to the Third-Party
16   Custodian, the defendant posted several statements on a news website saying:
17   “The management of (a company working on matters with which he disagreed)
18   should be taken by force and killed in the streets today. Kill (the company’s
19   employees.) I'll pay you for it.” He identified the target of his threats by name and
20   wrote “I’ll pay ten grand to whomever beats me to [the target].” The then-acting
21   United States Attorney Phillip Talbert did not accept those statements as a mere
22   opinion or without risk to the victims. Instead he told the public in a press release
23   that: “(The defendant) made explicit, public statements expressing his intent to kill
24   the victim. His conduct caused the victim to fear for her life and the lives of her
25   family members and colleagues. The sentence imposed by the court recognizes
26   the seriousness of his offense and should act as a deterrent to similar conduct.” 1
27

28   1United States Attorney Press Release dated Tuesday, October 4, 2016, in United States v. Orton 2:15-
     cr-233-JAM.
                                             -5-
                     Defendant Juan Tang’s Reply to Government Opposition
         Case 2:20-cr-00134-JAM Document 84 Filed 11/02/20 Page 6 of 9


1           Similarly, in a case where the defendant believed he had been unfairly
2    treated in what was apparently an online combat game, this United States
3    Attorney’s Office described the facts in a press release stating: that the defendant
4    “transmitted messages over the internet to [the company],” that he threatened to
5    come to company headquarters “with an AK47 amongst some other ‘fun’ tools,”
6    and that he “might be inclined to cause a disturbance at [company] headquarters”
7    while armed. The defendant was prosecuted under 18 USC §875(c), to which he
8    plead guilty and was sentenced to a period of incarceration. 2 The government
9    certainly did not find the language in those prior similar cases to be “speculative”
10   or a mere expression of an “opinion” as to the inequity of the company’s treatment
11   of his complaints.
12          Nor should one offering to serve this Court in any capacity be subjected to
13   threats to their life and property, whether made on social media or elsewhere, or
14   suffer the risk of physical violence or harm to property. The threat can be
15   substantially reduced here by having the defendant live within a prescribed and
16   reasonable distance from the Third-Party Custodian, while he maintains an
17   appropriate level of supervision. The government’s argument that electronic
18   monitoring is unsatisfactory to supplement his supervision lacks merit. While
19   such monitoring may not be a perfect supervision tool, the present Order does not
20   require the Third-Party Custodian to be continuously present at the home, it
21   requires the defendant to remain at the residence, with her presence reviewed by
22   electronic monitoring. If the defendant intended to flee, she could have, but of
23   course, she has not done so. Moreover, such flight would be virtually impossible
24   without a passport, a driver’s license, or another form of identification of which the
25   defendant has none. Indeed, it took the Third-Party Custodian’s personal efforts
26   over the course of several days simply to find a place that would test the
27   defendant for Covid-19 without any form of identification. That personal effort on
28   2United States Attorney Press Release dated Thursday, July 21, 2016, in United States v. Cebula, 2:16-
     cr-00136 KJM.
                                              -6-
                      Defendant Juan Tang’s Reply to Government Opposition
       Case 2:20-cr-00134-JAM Document 84 Filed 11/02/20 Page 7 of 9


1    his part demonstrates his conviction to fulfill his responsibilities; and highlights the
2    defendant’s inability to travel or otherwise leave the jurisdiction while on pretrial
3    release. The defendant has no intention to flee and the well justified safety
4    concerns of the Third-Party Custodian and the defendant as to the publicly stated
5    threats can be ameliorated by her residing reasonably close to the residence.
6      III.     The Modification Request is Not Unreasonable or Unprecedented.
7             The Court previously determined that the defendant’s appearance for future
8    proceedings can be assured with an appropriate combination of conditions. The
9    present request is based on reasonable grounds and is consistent with the legal
10   framework underlying the Bail Reform Act. “In our society liberty is the norm, and
11   detention prior to trial or without trial is the carefully limited exception.” United
12   States v. Salerno, 481 U.S. 739, 754 (1987). Courts have long noted “that ‘[b]y its
13   very language the Bail Reform Act demonstrates its favorable inclination toward
14   pretrial release of federal criminal defendants.’…Therefore, the general
15   expectation of the Bail Reform Act is that a defendant shall be released on his
16   own recognizance or unsecured bond.” United States v. Karper, 847 F. Supp. 2d
17   350, 354 (ND NY 2011).
18            The request is also consistent with the purposes of a Third-Party
19   Custodian, who traditionally exists in that role as a means of further assurance of
20   the defendant’s continued compliance and required appearance. Contrary to the
21   government’s opposition, a Third-Party Custodian’s role is not eviscerated if the
22   defendant does not reside at the same precise location. As the Supreme Court
23   has noted, although such sureties may be akin to “a jailer of [a defendant’s]
24   choosing,” such relationship does not require “constant imprisonment” of the
25   defendant by his surety. Reese v. United States, 76 U.S. 13, 21 (1869).
26            The defendant and the Third-Party Custodian have made this request in
27   response to changed circumstances, supported by a record of full, complete
28   compliance with the Special Conditions of Release. Requests to modify release
                                             -7-
                     Defendant Juan Tang’s Reply to Government Opposition
         Case 2:20-cr-00134-JAM Document 84 Filed 11/02/20 Page 8 of 9


1    conditions are not uncommon and are often granted as a case evolves and the
2    defendant shows compliance. A clear example of that progression is shown by a
3    case in the Northern District often cited by government’s opposing papers in this
4    case. There the Court reduced the level of supervision, over time and
5    commensurate with the defendant’s compliance. United States v. Chen Song,
6    3:20-mj-70968 (ND CA). In that case, the defendant was released to home
7    confinement in mid-July and by the end of that month, the Court modified the
8    initial release conditions by eliminating the requirement of home confinement in
9    favor of a curfew requiring her to remain at her residence between the hours of
10   8:00 PM to 6:00 AM. The Court recently modified the release conditions again to
11   terminate electronic monitoring entirely. Of course, every case is different and
12   release terms must be fashioned to suit the individual being supervised, but the
13   point is clear that a reasonable modification can and should be made to suit the
14   circumstances.
15                                           IV.     Conclusion
16           The change in the conditions of release permitting a residence nearby that
17   of the Third-Party Custodian may not, as the government has argued, fully
18   guarantee the safety of the Third-Party Custodian or the defendant from those
19   who want to threaten them or call on others to harm them, but it is a measured
20   step to that reasonable end. Whatever inspired the threats, they are not a
21   statement of “opinion” as the government urges. The United States Attorney said
22   it best in the context of one of its previous cases referenced above. “Terrorizing
23   others through threats of violence, whether communicated in person or through
24   media websites, is cruel, dangerous and disruptive, and is also a federal crime …
25   As (the defendant) now knows, those who seek to terrorize others online will be
26   identified and prosecuted.” 3 The prosecution here should not disregard that view
27

28   3United States Attorney Press Release dated Tuesday, April 19, 2016, in United States v. Orton 2:15-cr-
     233-JAM.
                                              -8-
                      Defendant Juan Tang’s Reply to Government Opposition
       Case 2:20-cr-00134-JAM Document 84 Filed 11/02/20 Page 9 of 9


1    simply because it continues to disagree with this Court’s finding that the
2    defendant should not be detained.
3          Since the defendant’s residency in the Third-Party Custodian’s home
4    appears to be the genesis of the terrorist threats, they can be ameliorated by
5    permitting her to live in reasonable proximity to the residence, under the other
6    substantial conditions of release. Even were the threats not to have been made,
7    the defendant’s history of compliance merit the modification. For that reason, the
8    defendant requests that her conditions of release be modified as requested.
9    Dated: November 2, 2020               SEGAL & ASSOCIATES, PC
10

11                                   By:   /s/ Malcolm Segal______________
                                           MALCOLM SEGAL
12
                                           EMILY E. DORINGER
13                                         Counsel for Defendant
14                                          LAW OFFICE of THOMAS A. JOHNSON
15

16                                   By:   /s/ Thomas A. Johnson__________
                                            THOMAS A. JOHNSON
17                                          Counsel for Defendant
18

19

20

21

22

23

24

25

26

27

28

                                          -9-
                  Defendant Juan Tang’s Reply to Government Opposition
